Case 19-10096-mdc        Doc 87    Filed 05/05/20 Entered 05/05/20 16:37:38                Desc Main
                                   Document     Page 1 of 1



                        UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF PENNSYLVANIA


In Re:                                               :
                                                     :
         Chitra Sethuraman                           :
                                                     :
                                                     :       Case No.: 19-10096MDC
                                                     :
Debtor(s)                                            :       Chapter 13


                 PRE-CONFIRMATION CERTIFICATION
   OF COMPLIANCE WITH POST-PETITION OBLIGATIONS IN ACCORDANCE
          WITH 11 U.S.C. SECTIONS 1325(a)(6), 1325(a)(8) AND (a)(9)


         I, BRAD J. SADEK, upon my oath according to law, hereby certify as follows in
connection with the confirmation hearing scheduled for May 7, 2020, in the above-referenced
case:


         1.       The above-named debtor(s) will be able to make all payments under the plan
                  and to comply with the plan.
         2.       The above-named debtor(s) has/have paid all post petition amounts that are
                  required to be paid under any and all Domestic Support Obligations
         3.       The above-named debtor(s) has/have filed all applicable Federal, State, and
                  local tax returns, as required by 11 U.S.C. Section 1308.
         4.       If the confirmation hearing date stated above is adjourned for any reason, and
                  the information herein changes, an updated Certification will be provided to the
                  standing trustee prior to any subsequent Confirmation hearing date.
         5.       If this Certification is being signed by counsel of debtor(s), counsel certifies
                  that debtor(s) was/were duly questioned about the statements in this
                  Certification and supplied answers consistent with this Certification.




DATED: May 5, 2020                            BY:     /s/ Brad J. Sadek
